Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 1-16 under 35 U.S.C. 103 have been withdrawn in light of the Applicants’ arguments.
No claims have been amended.  Thus, claims 1-16 are presented for examination.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Britton [U.S. Patent 6,040,770], discloses alarm panels of protected premises checking into a central alarm monitoring station via a communication network (figure 3 as well as column 7, lines 48-67 and column 8, lines 1-5), alarm panels of protected premises checking into a central alarm monitoring station via a communication network (figure 3 as well as column 7, lines 48-67 and column 8, lines 1-5), and an alert signal generated in response to a failure to check-in by a premises alarm panel (column 9, lines 49-55).  The second most similar art of record, Naidoo et al. [U.S. Patent Publication 2004/0086088], discloses a security gateway device detecting alarm events (paragraph 0042-0043).  However, no art of record discloses transmitting, by a protected premises panel, a check-in message to a central alarm monitoring station where the check-in message comprising a predetermined supervision period corresponding to a zone violation event in response to receipt of the indication of a zone violation event.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689